DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, and 14-20 of U.S. Patent No. 11,037,443. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant application’s claims or obvious variations thereof.  See claim mapping below.

Instant Application No. 17/333,893
US Patent No. 11,037,443
1. A method, comprising: receiving, by an edge node comprising a processor, first image data representative of a first image of a first vehicle at a first time associated with the first image; based on the first image data, determining, by the edge node, that the first vehicle is exhibiting a noncompliance with an operation rule applicable to the first vehicle at the first time; receiving, by the edge node, second image data representative of a second image of the first vehicle at a second time after the first time; based on the second image data, determining, by the edge node, that the first vehicle is still exhibiting the noncompliance with the operation rule at the second time; determining, by the edge node, that a time difference between the second time and the first time is greater than a threshold time difference; and in response to determining that the time difference is greater than the threshold time difference, determining, by the edge node, that the first vehicle is operating in an unsafe capacity as a result of continued noncompliance with the operation rule.
1. A method, comprising: receiving, by an edge node comprising a processor, first image data representative of a first image of a first vehicle at a first time associated with the first image; based on the first image data, determining, by the edge node, that the first vehicle is exhibiting a noncompliance with an operation rule applicable to the first vehicle at the first time; receiving, by the edge node, second image data representative of a second image of the first vehicle at a second time after the first time; based on the second image data, determining, by the edge node, that the first vehicle is still exhibiting the noncompliance with the operation rule at the second time; determining, by the edge node, that a time difference between the second time and the first time is greater than a threshold time difference; in response to the determining that the time difference is greater than the threshold time difference, determining, by the edge node, that the first vehicle is operating in an unsafe capacity as a result of continued noncompliance with the operation rule from at least the first time to at least the second time; and in response to the determining that the first vehicle is operating in the unsafe capacity, sending, by the edge node, warning data representative of a warning to a second vehicle within a defined proximity of the first vehicle.
2. The method of claim 1, further comprising: determining, by the edge node, a type of noncompliance by the first vehicle, and, based on the type of noncompliance, generating, by the edge node, the threshold time difference.
2. The method of claim 1, further comprising: based on an analysis of at least one of the first image data or the second image data, determining, by the edge node, a type of noncompliance by the first vehicle, and, based on the type of noncompliance, generating, by the edge node, the threshold time difference.
3. The method of claim 1, further comprising: in response to determining that the first vehicle is operating in the unsafe capacity, sending, by the edge node, warning data representative of a warning to a second vehicle within a defined proximity of the first vehicle, wherein sending the warning data comprises sending the warning data to the second vehicle via an access point determined to be within a defined communicative range of the first vehicle and the second vehicle.
1. A method, comprising: receiving, by an edge node comprising a processor, first image data representative of a first image of a first vehicle at a first time associated with the first image; based on the first image data, determining, by the edge node, that the first vehicle is exhibiting a noncompliance with an operation rule applicable to the first vehicle at the first time; receiving, by the edge node, second image data representative of a second image of the first vehicle at a second time after the first time; based on the second image data, determining, by the edge node, that the first vehicle is still exhibiting the noncompliance with the operation rule at the second time; determining, by the edge node, that a time difference between the second time and the first time is greater than a threshold time difference; in response to the determining that the time difference is greater than the threshold time difference, determining, by the edge node, that the first vehicle is operating in an unsafe capacity as a result of continued noncompliance with the operation rule from at least the first time to at least the second time; and in response to the determining that the first vehicle is operating in the unsafe capacity, sending, by the edge node, warning data representative of a warning to a second vehicle within a defined proximity of the first vehicle.
4. The method of claim 1, wherein the operating in the unsafe capacity comprises failing to display a turn signal by the first vehicle for at least the threshold time difference.
4. The method of claim 1, wherein the operating in the unsafe capacity comprises failing to display a turn signal by the first vehicle for at least the threshold time difference.
5. The method of claim 1, wherein the warning data is displayed with respect to a representation of the first vehicle via an augmented reality display perceivable from within, and determined to be associated with, a second vehicle.
5. The method of claim 1, wherein the warning data is displayed with respect to a representation of the first vehicle via an augmented reality display perceivable from within, and determined to be associated with, the second vehicle.
6. The method of claim 1, wherein the operating in the unsafe capacity comprises a headlight of the first vehicle being determined to inactive for at least the threshold time difference.
6. The method of claim 1, wherein the operating in the unsafe capacity comprises a headlight of the first vehicle being determined to inactive for at least the threshold time difference.
7. The method of claim 1, further comprising: sending, by the edge node, to a device associated with the first vehicle, an indication that a headlight of the first vehicle has been determined to be inactive.
7. The method of claim 6, further comprising: sending, by the edge node to a device associated with the first vehicle, an indication that the headlight of the first vehicle has been determined to be inactive.
8. Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from a first access point device, first image data representative of a first image of a first vehicle at a first time associated with the first image; based on the first image data, determining that the first vehicle has been noncompliant, at the first time, with an operation rule applicable to the first vehicle; receiving, from a second access point device, second image data representative of a second image of the first vehicle at a second time after the first time, wherein the second image data was recorded by a second vehicle; based on the second image data, determining that the first vehicle has remained noncompliant, at the second time, with the operation rule applicable to the first vehicle; and in response to determining that a difference between the first image data and the second image data is greater than a threshold difference, determining that the first vehicle is operating in a noncompliant mode.
8. Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from a first access point device, first image data representative of a first image of a first vehicle at a first time associated with the first image; based on the first image data, determining that the first vehicle has been noncompliant, at the first time, with an operation rule applicable to the first vehicle; receiving, from a second access point device, second image data representative of a second image of the first vehicle at a second time after the first time, wherein the second image data was recorded by a second vehicle; based on the second image data, determining that the first vehicle has remained noncompliant, at the second time, with the operation rule applicable to the first vehicle; in response to determining that a difference between the first image data and the second image data is greater than a threshold difference, determining that the first vehicle is operating in a noncompliant mode; and in response to determining that the first vehicle is operating in the noncompliant mode, sending warning data representative of a warning to a second vehicle via at least one of the first access point device or the second access point device.
9. The network equipment of claim 8, wherein the determining that the first vehicle is operating in the noncompliant mode comprises determining that a failure to signal indicative of a lane change has occurred at the first time and the second time.
9. The network equipment of claim 8, wherein the determining that the first vehicle is operating in the noncompliant mode comprises determining that a failure to signal indicative of a lane change has occurred at the first time and the second time.
10. The network equipment of claim 8, wherein the operations further comprise: facilitating displaying a warning via a display perceivable from within, and determined to be associated with, the second vehicle.
10. The network equipment of claim 8, wherein the operations further comprise: facilitating displaying the warning via a display perceivable from within, and determined to be associated with, the second vehicle.
11. The network equipment of claim 8, wherein determining that the first vehicle is operating in the noncompliant mode comprises determining that the first vehicle is outside of a lane for a duration of time spanning at least the first time and the second time.
11. The network equipment of claim 8, wherein the determining that the first vehicle is operating in the noncompliant mode comprises determining that the first vehicle is outside of a lane for a duration of time spanning at least the first time and the second time.
12. The network equipment of claim 8, wherein determining that the first vehicle is operating in the noncompliant mode comprises a determining that the first vehicle has veered into a lane occupied by the second vehicle for a duration of time spanning at least the first time and the second time.
12. The network equipment of claim 8, wherein the determining that the first vehicle is operating in the noncompliant mode comprises a determining that the first vehicle has veered into a lane occupied by the second vehicle for a duration of time spanning at least the first time and the second time.
13. The network equipment of claim 8, wherein the operations further comprise: in response to determining that the first vehicle is operating in the noncompliant mode, sending warning data representative of a warning to the second vehicle via at least one of the first access point device or the second access point device.
8. Network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from a first access point device, first image data representative of a first image of a first vehicle at a first time associated with the first image; based on the first image data, determining that the first vehicle has been noncompliant, at the first time, with an operation rule applicable to the first vehicle; receiving, from a second access point device, second image data representative of a second image of the first vehicle at a second time after the first time, wherein the second image data was recorded by a second vehicle; based on the second image data, determining that the first vehicle has remained noncompliant, at the second time, with the operation rule applicable to the first vehicle; in response to determining that a difference between the first image data and the second image data is greater than a threshold difference, determining that the first vehicle is operating in a noncompliant mode; and in response to determining that the first vehicle is operating in the noncompliant mode, sending warning data representative of a warning to a second vehicle via at least one of the first access point device or the second access point device.
14. The network equipment of claim 8, wherein the operations further comprise: receiving weather data representative of a weather condition being experienced by the first vehicle; and based on the weather condition, applying a filter to at least one of the first image data or the second image data to reduce a noise signal associated with the weather condition.
14. The network equipment of claim 8, wherein the operations further comprise: receiving weather data representative of a weather condition being experienced by the first vehicle; and based on the weather condition, applying a filter to at least one of the first image data or the second image data to reduce a noise signal associated with the weather condition.
15. The network equipment of claim 8, wherein the operations further comprise: based on an analysis of at least one of the first image data or the second image data, determining a type of noncompliance by the first vehicle; and based on the type of noncompliance, obtaining the threshold difference.
15. The network equipment of claim 8, wherein the operations further comprise: based on an analysis of at least one of the first image data or the second image data, determining a type of noncompliance by the first vehicle; and based on the type of noncompliance, obtaining the threshold difference.
16. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving, from a first video capture device, first image data representative of a first image a first vehicle that has been determined to be noncompliant with an operation rule; after the receiving the first image data, receiving, from a second video capture device, second image data representative of a second image of the first vehicle that has been determined to have remained noncompliant with the operation rule; based on a number of times that the first vehicle has been determined to have been noncompliant with the operation rule being greater than a noncompliance threshold number, flagging the first vehicle as a noncompliant vehicle; and in response to flagging the first vehicle, sending warning data, representative of a warning, to a second vehicle that has been determined to be a distance less than a threshold distance in proximity to the first vehicle.
16. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving, from a first video capture device, first image data representative of a first image a first vehicle that has been determined to be noncompliant with an operation rule; after the receiving the first image data, receiving, from a second video capture device, second image data representative of a second image of the first vehicle that has been determined to have remained noncompliant with the operation rule; in response to receiving the second image data, determining a number of times that the first vehicle has been noncompliant with the operation rule; in response to the number of times being determined to be greater than a noncompliance threshold number, flagging the first vehicle as a noncompliant vehicle; and in response to the flagging, facilitating sending warning data, representative of a warning, to a second vehicle that has been determined to be a distance less than a threshold distance in proximity to the first vehicle, wherein the warning data comprises vehicle identification data representative of a characteristic of the first vehicle.
17. The non-transitory machine-readable medium of claim 16, wherein the warning data comprises vehicle identification data representative of a characteristic of the first vehicle, wherein the vehicle identification data is determined from at least one of the first image data or the second data, and wherein the vehicle identification data comprises model data representative of at least one of a make or model of the first vehicle.
17. The non-transitory machine-readable medium of claim 16, wherein the vehicle identification data is determined from at least one of the first image data or the second data, and wherein the vehicle characteristic data comprises model data representative of at least one of a make or model of the first vehicle.
18. The non-transitory machine-readable medium of claim 16, wherein the warning data further comprises instruction data representative of an instruction to be displayed via a display device perceivable from within the second vehicle.
18. The non-transitory machine-readable medium of claim 16, wherein the warning data further comprises instruction data representative of an instruction to be displayed via a display device perceivable from within the second vehicle.
19. The non-transitory machine-readable medium of claim 16, wherein the operations further comprise: based on the warning data, sending instruction data for a driver of the second vehicle to maneuver the second vehicle according to a defined route to avoid the first vehicle.
19. The non-transitory machine-readable medium of claim 18, wherein the instruction data comprises an instruction for a driver of the second vehicle to maneuver the second vehicle according to a defined route to avoid the first vehicle.
20. The non-transitory machine-readable medium of claim 16, wherein flagging the first vehicle as the noncompliant vehicle is further based on the number of times being determined to be greater than the noncompliance threshold number within a defined duration of time.
20. The non-transitory machine-readable medium of claim 16, wherein the number of times being determined to be greater than the noncompliance threshold number comprises the number of times being determined to be greater than the noncompliance threshold number within a defined duration of time.



Conclusion
Claims 1-20 have no prior art rejections.  However, they are not allowable due to the double patenting rejection as discussed above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain et al. (US 10,358,143; Aberrant driver classification and reporting);
Hampiholi (US 10,318,828; vehicle behavior analysis);
Lai (US 9,113,786; Devices, systems, and methods for identifying potentially dangerous oncoming cars);
Kim (US 2015/0042802; vehicle safety control apparatus and method using cameras);
Bender et al. (US 2018/0130354; warning driver of intent of others);
Burke et al. (US 2014/0302774; methods systems and apparatus for sharing information among a group of vehicles);
Breed (US 2014/0210644; Inter-vehicle information conveyance system and method);
Brown et al. (US 2008/0048886; passenger vehicle safety and monitoring system and method);
Depura et al. (US 8,924,240; system for monitoring vehicle and operator behavior);
Gupta et al. (US 2017/0076599; system and method for driving assistance along a path).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683